156 Ga. App. 222 (1980)
274 S.E.2d 667
McGIBONEY
v.
THE STATE.
60653.
Court of Appeals of Georgia.
Submitted September 17, 1980.
Decided October 24, 1980.
John P. Howell, for appellant.
*223 J. W. Morgan, District Attorney, for appellee.
SHULMAN, Judge.
While serving two probated sentences for burglary and one probated sentence for driving a motor vehicle after having been declared an habitual violator, appellant was arrested again for driving a motor vehicle. For that violation of the conditions of appellant's probation, the trial court revoked two and one-half years of probation. This appeal is from that judgment.
Appellant's enumerations of error amount to an appeal on the general grounds and a contention that the "slight evidence" standard applicable to probation revocation hearings is a denial of due process. Appellant's assertion of the general grounds is clearly without merit in view of the confession he made in open court during the revocation hearing. The argument concerning the evidentiary standard applicable in probation revocation proceedings was not raised in any manner below and, therefore, presents no issue for review in this court. Leonard v. State, 146 Ga. App. 436 (1) (246 SE2d 450).
Judgment affirmed. Quillian, P. J., and Carley, J., concur.